Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 24.1 BB&T CORPORATION POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below hereby constitutes and appoints John A. Allison IV, Christopher L. Henson and Frances B. Jones, and each of them, his or her true and lawful attorneys-in-fact and agents, each acting alone, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities, to sign one or more Registration Statements on Form S-3 of BB&T Corporation (the Company), and any and all amendments thereto, including all post-effective amendments, in connection with the registration under the Securities Act of 1933, as amended, of any and all debt and equity securities, including, without limitation, (i) common stock of the Company (including any rights associated with such common stock), including shares of common stock issuable upon the conversion of or in exchange for other securities (ii) senior and subordinated, secured and unsecured, debentures, notes or other evidences of indebtedness issued by the Company, (iii) other securities the Company may cause to be issued by one or more business trusts formed and controlled by the Company, (iv) guarantees, limited guarantees and similar purchase and other obligations issued by the Company or related to other securities issued by business trusts, (v) preferred stock of the Company and other related securities, including, without limitation, depositary instruments evidencing interests in preferred stock, (vi) warrants for the purchase of debt or other securities, (vii) units, and (viii) stock purchase contracts, and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, each acting alone, full power and authority to do and perform any and all acts necessary or incidental to the performance and execution of the powers herein expressly granted, as fully to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, each acting alone, or the substitutes for such attorneys-in-fact and agents, may lawfully do or cause to be done by virtue hereof. Signature Title Date Chairman of Board and /s/ John A. Allison IV Chief Executive Officer April 22, 2008 John A. Allison IV and Director (principal executive officer) Senior Executive Vice /s/ Christopher L. Henson President and Chief April 22, 2008 Christopher L. Henson Financial Officer (principal financial officer) Executive Vice President /s/ Edward D. Vest and Corporate Controller April 22, 2008 Edward D. Vest (principal accounting officer) Signature Title Date /s/ Jennifer S. Banner Director April 22, 2008 Jennifer S. Banner /s/ Anna R. Cablik Anna R. Cablik Director April 22, 2008 /s/ Nelle Ratrie Chilton Nelle Ratrie Chilton Director April 22, 2008 /s/ Ronald E. Deal Ronald E. Deal Director April 22, 2008 /s/ Tom D. Efird Tom D. Efird Director April 22, 2008 /s/ Barry J. Fitzpatrick Barry J. Fitzpatrick Director April 22, 2008 /s/ L. Vincent Hackley L. Vincent Hackley Director April 22, 2008 /s/ Jane P. Helm Jane P. Helm Director April 22, 2008 /s/ John P. Howe III, M.D. John P. Howe III, M.D. Director April 22, 2008 /s/ James H. Maynard James H. Maynard Director April 22, 2008 /s/ Albert O. McCauley Albert O. McCauley Director April 22, 2008 /s/ J. Holmes Morrison J. Holmes Morrison Director April 22, 2008 2 Signature Title Date /s/ Nido R. Qubein Director April 22, 2008 Nido R. Qubein /s/ Thomas N. Thompson Director April 22, 2008 Thomas N. Thompson /s/ Stephen T. Williams Director April 22, 2008 Stephen T. Williams 3
